The motion for a discovery conference is GRANTED. The telephonic conference is set for December 2, 2019, at
2:30 p.m. The parties shall call (888) 557-8511 and enter access code 7819165# to participate.

____________________
Alistair E. Newbern              IN THE UNITED STATES DISTRICT COURT
U.S. Magistrate Judge           FOR THE MIDDLE DISTRICT OF TENNESSEE
                                            AT NASHVILLE

       VISION REAL ESTATE INVESTMENT                      )
       CORP, et al.,                                      )
                                                          )   No. 3:18-cv-00014
                 Plaintiffs,                              )
                                                          )   Judge Campbell
       v.                                                 )   Magistrate Judge Newbern
                                                          )
       METROPOLITAN GOVERNMENT OF                         )   JURY DEMAND
       NASHVILLE AND DAVIDSON                             )
       COUNTY, et al.                                     )
                                                          )
                  Defendants.                             )

       ______________________________________________________________________________

            MOTION TO CONDUCT DISCOVERY CONFERENCE REGARDING THE
        DECEMBER 5 AND DECEMBER 6, 2019 DEPOSITIONS OF JERRY MAYNARD AND
                                     PHYLLIS VAUGHN
       ______________________________________________________________________________

                  Defendant, the Metropolitan Government, hereby moves the Court for a discovery

       conference regarding the depositions of Jerry Maynard and Phyllis Vaughn, which have been

       noticed for December 5 and 6, 2019 in this matter. See Subpoenas Doc. Nos. 102 and 103.

                  The Metropolitan Government seeks a discovery conference to determine the feasibility

       of moving forward with these depositions on the dates noticed because the Metropolitan

       Government currently has pending a motion to stay all discovery in this case (Doc. No. 109).

       The basis for the motion to stay is as follows:

                  On December 14, 2018, a Davidson County grand jury indicted Plaintiff Michael
                  Hampton on 46 separate criminal counts . . . Counts 1 and 2 were for theft of
                  property. Count 1 deals with theft from the trust accounts of residents of Autumn
                  Assisted Living Facility. Count 2 deals with the theft of between $10,000-$60,000
                  from Metro, and Counts 3-46 are for willful abuse, neglect, or exploitation of
                  adult residents of Autumn Assisted Living Facility. Metro respectfully submits
                  that resolution of any of these criminal charges against Plaintiff Hampton would
                  resolve any claims that he might have that Metro is liable for a violation of due



       {N0315109.1}

            Case 3:18-cv-00014 Document 112 Filed 11/21/19 Page 1 of 3 PageID #: 1040
           process rights, breach of contract, or any other claim in this case related to the
           collapse of the contracts at issue between Metro and Plaintiffs. Accordingly,
           Metro asks that this matter be stayed and administratively closed until the
           criminal charges against Plaintiff Michael Hampton have been resolved.

           Plaintiffs oppose a stay of discovery, and Defendant MDHA has not yet expressed its

position. However, because the motion to stay is pending, the Metropolitan Government reached

out to Plaintiffs’ counsel and MDHA’s counsel about the possibility of having a discovery

conference with the Court to discuss whether the December depositions should go forward as

scheduled. MDHA was amenable to such a conference. Plaintiffs’ counsel was not, indicating

that Plaintiffs opposed the stay and thus “there was nothing to discuss.” Accordingly, in an

effort to get a conference with this Court prior to the scheduled depositions, and to preserve the

Metropolitan Government’s objection to such depositions going forward while the motion for

stay is pending,1 the Metropolitan Government now files this motion asking the Court to set a

discovery conference prior to December 5, 20192 to address whether the depositions of Jerry

Maynard and Phyllis Vaughn should be continued until after the Metropolitan Government’s

motion to stay is resolved.



           .




1
  Notably, the Metropolitan Government also has a pending motion for judgment on the
pleadings (Doc. No, 99) that, if resolved in the Metropolitan Government’s favor, could very
well dispose of all federal claims and result in the Court declining to exercise pendent
jurisdiction over Plaintiffs’ remaining claims, all of which sound in state law.
2
  The only date prior to December 5, 2019 on which undersigned counsel is unavailable is
November 27, 2019. Undersigned counsel has not inquired as to other counsel’s availability for
a conference, given that not all counsel have agreed that participating in a discover conference is
necessary.


{N0315109.1}

    Case 3:18-cv-00014 Document 112 Filed 11/21/19 Page 2 of 3 PageID #: 1041
                                            Respectfully submitted,

                                            DEPARTMENT OF LAW OF THE
                                            METROPOLITAN GOVERNMENT OF
                                            NASHVILLE AND DAVIDSON COUNTY
                                            ROBERT E. COOPER,, JR., #10934
                                            DIRECTOR OF LAW

                                            /s/ Keli J. Oliver
                                            Keli J. Oliver (#21023)
                                            Melissa Roberge (#26230)
                                            Assistant Metropolitan Attorneys
                                            Metropolitan Courthouse, Suite 108
                                            P.O. Box 196300
                                            Nashville, Tennessee 37219
                                            (615) 862-6341
                                            Counsel for the Metropolitan Government

                                    Certificate of Service

       This is to certify that a copy of the foregoing has been forwarded via the court’s ECF/CM
system to:

George R. Fusner, Jr.                            Fred C. Statum III
Law Office of George R. Fusner                   J. Caralisa Connell
Partin Ray Building                              Manier & Herod, PC
7104 Peach Court                                 1201 Demonbreun Street
Brentwood, TN 37027                              Suite 900
                                                 Nashville, TN 37203
William T. Ramsey, Esq.
Kendra E. Samson, Esq.
Neal & Harwell, PLC
1201 Demonbreun Street
Suite 1000
Nashville, TN 37203

on this the 21st day of November 2019.

                                            /s/Keli J. Oliver
                                            Keli J. Oliver




{N0315109.1}

    Case 3:18-cv-00014 Document 112 Filed 11/21/19 Page 3 of 3 PageID #: 1042
